DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, “the two branches” lacks antecedent basis.
	Claim 1, “the ankle lower branch free end” lacks antecedent basis. Additionally, what is the scope of “free end”?
	Claim 1, “the blade central area” lacks antecedent basis.
	Claim 2, “the upper branch lacks antecedent basis”.
	Claim 3, “LFT” is not spelled out in the claims (or specification) and is ambiguous.
	 Claim 5, “typically longer” is indefinite.
	Claim 10, “the rear part” lacks antecedent basis.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gabourie (6,197,066) in view of Schneider-Nieskensin (CA 2103341). evidenced by Asgerisson et al (7,771,488).
	Gabouie teaches a prosthetic foot comprising a keel comprising two elements: a horizontal U-shaped elastic ankle (generally 20’) oriented in a way as having the two branches of said U pointed towards the forefoot; and

    PNG
    media_image1.png
    306
    506
    media_image1.png
    Greyscale

	an elastic blade (comprising 12, 14, 16) that extends along the foot bottom. wherein the ankle lower branch free end (generally 24) is fixed to the blade central area.
	However, Gabouie teaches the U-shaped elastic ankle and the elastic blade are monolithically formed and not two separate elements. Additionally, Gabouie fails to teach the keel is embedded in an encapsulation material.
	Schneider-Nieskensin also teaches a prosthetic foot comprising a keel embedded in an encapsulation material comprising a separate U-shaped elastic ankle16 fixed to an elastic blade 10.
	

    PNG
    media_image2.png
    252
    508
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art to have made the horizontal U-shaped elastic ankle separate from the elastic blade of Gabouie as taught by Schneider-Nieskensin such that either the ankle or the elastic blade could be replaced separately to match the wearer’s weight and/or activity; or to replace one if broken.
The examiner further notes that MPEP 2144.04 (V) B and C. teaching making integral or making separate is obvious to one skilled in the art. Therefore, it would have been obvious to one having ordinary skill in the art to have made the horizonal U-shaped elastic ankle separate (MPEP 2144.05 (V) C) from the elastic blade of Gabouie such that either the ankle or the elastic blade could be replaced separately replaceable to adjust spring elasticity or replace one if broken. 
	Finally, it would have been obvious to one having ordinary skill in the art to have embedded the keel of Gabouie in an encapsulation material as taught by Schneider-Nieskensin to provide a more realistic foot shape and provide elastically yielding cushioning means. Asgerisson et al (7,771,488) provides further evidence that this is known in the art.
	Claim 2, referring to figure 5, the ankle lower branch is longer where it tapers into the ankle upper branch. It would have been obvious to one having ordinary skill in the art to have made the lower branch longer than a upper branch such that “a fixation” would not interfere with limiting gap 25.
	Claim 3, Gabourie teaches the ankle is formed of resilient thermoplastic plastic. Schneider-Nieskensin teaches the ankle is carbon fiber (which inherently is within a plastic). It would have been obvious to one skilled in the art to have injected-molded the carbon fibers of Schneider-Nieskensin in the thermoplastic of Gabourie with reasonable expectation of success.
Claims 6-8, the overload protection system to prevent damage of the prosthetic foot in case of severe loading during use can include any encapsulation material (13, 14, 15, 23 of Schneider-Nieskensin) and/or the vertical element of Gabourie that forms an extension of the ankle upper branch forming gap 25. 
Claim 9, the spacer arranged in an area that is located between the vertical element and the blade central area is the encapsulation material.  
Claim 10, Schneider-Nieskensin teaches fully encapsulated the foot wherein in the combination would include another spacer that is arranged in an area that is located between the rear part of the ankle and the blade.  
Claim 11, “a different material than said encapsulation material” does not mean it has to be a different type of material. Note Schneider-Nieskensin teaches a different spacer material 23 which would have been obvious to have used on the combination rejection to differ flexibility properties.
Claim 12, Schneider-Nieskensin teaches 15 is molded foam and 23 is soft polyurethane foam. However, it is unclear if molded foam 15 is also polyurethane and of a higher density. Asgerirsson et al provides evidence that it is known in the art to use the same material (such as polyurethane) having different densities in a prosthetic foot. See at least column 5, lines 55-63.

    PNG
    media_image3.png
    259
    464
    media_image3.png
    Greyscale

It would have been obvious to one skilled in the art to have used polyurethane as the molded foam 15 with predictable results. Schneider-Nieskensin clearly states 23 is a soft foam. It would have been obvious to one have ordinary skill in the art to have tried a foam 15 with a higher density with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips (5,037,444):

    PNG
    media_image4.png
    197
    505
    media_image4.png
    Greyscale

Phillips (5,976,191) teaches the blade and ankle of interchangeable configurations:

    PNG
    media_image5.png
    455
    656
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    487
    660
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774